                  Case 1:18-cv-05181-SCJ Document 12 Filed 11/13/18 Page 1 of 32




                                IN THE UNITED STATES DISTRICT COURT
                               FOR THE NORTHERN DISTRICT OF GEORGIA
                                          ATLANTA DIVISION

THE DEMOCRATIC PARTY OF
GEORGIA, INC., et al.,

              Plaintiffs,

vs.                                                             Civil Action No.: 1:18-cv-5181-SCJ

ROBYN A. CRITTENDEN, in her
official capacity as the Secretary of
State of Georgia; et al.,

               Defendants.


    DEFENDANTS STEPHEN DAY, JOHN MANGANO, ALICE O’LENICK,
      BEN SATTERFIELD, AND BEAUTY BALDWIN’S RESPONSE IN
      OPPOSITION TO PLAINTIFFS’ MOTION FOR PRELIMINARY
                         INJUNCTION

              Fewer than 24 hours before Gwinnett County’s planned certification of its

election returns to the Secretary of State, Plaintiffs filed a motion for preliminary

injunction,1 seeking to rewrite the statutory processes for handling provisional

ballots in Georgia and impose massive new burdens on elections officials across

the state. Plaintiffs have not alleged that anything changed in Georgia’s election

processes in the 2018 election. They have apparently come to the conclusion that
                                                            
1
 Counsel for Defendants Stephen Day, John Mangano, Alice O’Lenick, Ben
Satterfield, and Beauty Baldwin (collectively the Gwinnett BORE) received
emailed copies of Plaintiffs’ motion at 4:37pm on Monday, November 12, 2018.

                                                               -1-
                  Case 1:18-cv-05181-SCJ Document 12 Filed 11/13/18 Page 2 of 32




Georgia’s existing provisional and absentee ballot2 processes offend the U.S.

Constitution in a way that requires emergency relief.

              Plaintiffs have not exercised reasonable diligence in bringing these matters

before the Court and their motion should be denied for that reason alone. Benisek

v. Lamone, ___ U.S. ___, 138 S. Ct. 1942, 1944 (2018). But the proposed

injunction would also bring chaos to the election process and burden voters who

seek to vote in the December 4 runoff elections. Plaintiffs’ proposed relief

regarding out-of-county provisional ballots is completely unworkable for local

election officials. The ongoing certification process makes Plaintiffs’ claims moot,

because their proposed relief would require every county in the state to repeat a

process that began a week ago. And Plaintiffs lack standing to bring this action.

              If Plaintiffs dislike the results of the November 6 election, they have a

remedy available to them: the state election contest procedures. This is not a matter

that should be heard in federal court and especially not when final certification for

all counties must take place later today.




                                                            
2
  According to conversations between Judge Timothy Batten, who is serving as the
duty judge this week, and counsel yesterday, the absentee ballot claims were to be
severed and placed before Judge May. The remaining provisional ballot allegations
remain before this Court.

                                                               -2-
        Case 1:18-cv-05181-SCJ Document 12 Filed 11/13/18 Page 3 of 32




                           FACTUAL BACKGROUND

      Understanding of several parts of Georgia’s longstanding election processes

may assist the Court in separating fact from fiction.

      Georgia voters can vote a provisional ballot if they go to the wrong precinct

in their home county and do not have enough time to get to their assigned precinct

before the polls close. O.C.G.A. § 21-2-418(a); Ga. Comp. R. & Regs. 183-1-12-

.06(4)(d). If a voter casts an out-of-precinct provisional ballot, the only votes that

are counted are the races “for which the person was entitled to vote.” O.C.G.A. §

21-2-419(c)(2). In order to make this substitution, election officials must create a

duplicate ballot with only the eligible races filled in. Ledford Dec. at ¶ 18.

      When paper ballots, whether absentee or provisional, are not filled out fully

in a way readable by the optical-scan machines or were voted out-of-precinct and

are thus are limited to a smaller group of elections, elections staff create duplicate

ballots under the process outlined in O.C.G.A. § 21-2-483(f) to make ballots that

are readable for the machine scanners. Ledford Dec. at ¶¶ 11-12. This process is

time-consuming because it must be done by hand with witnesses. Id.

      Election officials in each county are able to determine if someone who voted

out of their home precinct was otherwise eligible to vote because they have all of

the information about the voters in that particular county who voted during the


                                          -3-
                  Case 1:18-cv-05181-SCJ Document 12 Filed 11/13/18 Page 4 of 32




tabulation process. Ledford Dec. at ¶ 16. Election officials do not have access to

statewide credit for voting information available to them during tabulation, so

someone could vote in more than one county and not be caught until well after the

election if out-of-county provisional ballots were counted. Ledford Dec. at ¶ 17.

              Georgia law requires that counties certify their results to the Secretary of

State by today at 5:00pm. O.C.G.A. § 21-2-493(k). The Secretary of State then has

up to a week to certify, but generally does so as quickly as possible because ballots

for the December 4 runoff elections cannot be printed until after the results are

certified.3 Ledford Dec. at ¶¶ 20-21.

                                 ARGUMENT AND CITATION OF AUTHORITY

I. Standards governing preliminary injunctions in the election context.

              This Court is well-aware of the extraordinary nature of what Plaintiffs seek.

McDonald’s Corp. v. Robertson, 147 F.3d 1301, 1306 (11th Cir. 1998). Plaintiffs

must demonstrate: (1) they have a substantial likelihood of success on the merits of

their claims; (2) they will likely suffer irreparable harm in the absence of an

injunction; (3) that the balance of equities tips in Plaintiffs’ favor; and (4) that an


                                                            
3
 By order last night, Judge Totenberg has enjoined the Secretary of State from
certifying statewide totals until 5:00 pm on Friday, November 16, 2018. Common
Cause v. Kemp, Case No. 1:19-cv-05102-AT, (Doc 62) slip op. at 52 (November
12, 2018).

                                                               -4-
        Case 1:18-cv-05181-SCJ Document 12 Filed 11/13/18 Page 5 of 32




injunction is in the public interest. Winter v. Nat. Res. Def. Council, Inc., 555 U.S.

7, 20, 129 S. Ct. 365, 374 (2008).

      In the context of elections, the extraordinary nature of injunctive relief is

heightened, because of the public interest in orderly elections and the integrity of

the election process. Purcell v. Gonzalez, 549 U.S. 1, 4-5, 127 S.Ct. 5 (2006).

Especially in the context of elections, parties must show they exercised reasonable

diligence to obtain a preliminary injunction. Benisek, 138 S.Ct. at 1944. Even if

plaintiffs are able to show a likelihood of success on the merits, injunctions are

often refused in the election context because of the unique equitable considerations

of the state’s election machinery. Reynolds v. Sims, 377 U.S. 533, 585 (1964);

Benisek, 1943–44 (2018).

      As discussed below, Plaintiffs are not entitled to the relief they seek. First,

this Court should deny a preliminary injunction in this case because the equities do

not favor Plaintiffs and it is not in the public interest. While Gwinnett County does

not take a position on the constitutionality of the challenged statutes, Plaintiffs

have also not shown they are likely to succeed on the merits.

      Second, even if Plaintiffs could have shown they met the standard for a

preliminary injunction, their claims are moot because more than 100 Georgia

counties have already certified. See Results by County, available at


                                         -5-
        Case 1:18-cv-05181-SCJ Document 12 Filed 11/13/18 Page 6 of 32




https://results.enr.clarityelections.com/GA/91639/Web02-state.220747/#/access-to-

races (showing which counties have certified election returns).

      Third, Plaintiffs’ motion should not include any grant of an injunction

against a class. There has been no motion to certify a defendant class and Gwinnett

County is not a proper class representative because it does not know the interests

or processes of the 158 other counties. Gwinnett taxpayers should not be saddled

with the sole responsibility of defending against Plaintiffs’ last-minute efforts.

Indeed, Plaintiffs’ complaint even alleges that Gwinnett takes a different approach

to absentee ballot processing than other counties. [Doc. 1, pp. 20-22].

      Finally, although this is a very early stage of this litigation, Plaintiffs have

not sufficiently alleged that they have standing to bring these claims. No individual

voters are in this case and individual determinations are necessary. Plaintiffs have

also not shown a sufficient injury that is traceable to the challenged statutes and

redressable by this Court.

      There is no need for this Court to be involved in an ongoing state election.

Plaintiffs waited until they knew the outcome of the election and now seek to

change the rules governing absentee and provisional ballots in the state of Georgia

during the completion of the tabulation process. To the extent Plaintiffs believe




                                         -6-
        Case 1:18-cv-05181-SCJ Document 12 Filed 11/13/18 Page 7 of 32




that county election superintendents have rejected ballots inappropriately, they

have a clear statutory remedy: an election contest. See O.C.G.A. § 21-2-522.

      “Subject to specific exceptions, federal courts should not be involved in

settling state election disputes. Sound reasons grounded in both law and public

policy establish that far better forums for disputes involving elections to state

offices are found in the party machinery and the court system of the affected state.”

Curry v. Baker, 802 F.2d 1302, 1304–05 (11th Cir. 1986); Roe v. State of Ala. By

& Through Evans, 43 F.3d 574, 582 (11th Cir. 1995) (“federal courts should

refrain from holding a state election law unconstitutional when a reasonable

alternative course of action exists”). The election results should be certified and

Plaintiffs can bring their claims through the normal election contest procedures

instead of causing massive disruption to the December 4 runoff elections.

II. Plaintiffs’ motion should be denied because Plaintiffs are not likely to
prevail on the merits, the equities do not favor Plaintiffs, and it is not in the
public interest.

      The 2018 general election has been ongoing since September 21, 2018,

when Gwinnett County mailed its first absentee-by-mail ballot. Ledford Dec. at ¶

6. Barring further action from this Court, Gwinnett will certify its vote totals to the

Secretary of State later today. O.C.G.A. § 21-2-493(k); Ledford Dec. at ¶¶ 20-21.




                                         -7-
        Case 1:18-cv-05181-SCJ Document 12 Filed 11/13/18 Page 8 of 32




      Gwinnett County also provided thousands of hours of in-person voting

opportunities for voters at eight early voting sites, far more than the statutory

minimum. Gwinnett County wants to ensure that every eligible voter can cast a

ballot and does this consistent with the state’s interest in ensuring an orderly and

fair election. Purcell, 549 U.S. at 4-5.

      A. While the Gwinnett BORE does not take a position on the constitutionality
      of the challenged statutes, Plaintiffs have not shown they are likely to
      succeed on the merits for purposes of this motion.

      Throughout litigation related to the absentee balloting process, the Gwinnett

BORE has not taken a position on the constitutionality of the challenged statutes

and does not change that position here. But the Gwinnett BORE can offer some

insight for the Court regarding the county interests involved and why Plaintiffs

have not shown they are likely to succeed for purposes of this motion.

             1. Plaintiffs’ first claim is not specific about which constitutional
             provision it violates.

      To the extent there are any pending absentee ballot claims before the Court

in this motion in light of the severance of the claims, Plaintiffs first argue they will

succeed on the merits of the unconstitutionality of Gwinnett’s procedures in the

processing of absentee ballots. Motion for Preliminary Injunction (Plaintiffs’

Motion), p. 5-8. But Plaintiffs do not explain what constitutional provision they

believe Gwinnett’s procedure violates and appear to be bringing both facial and as-

                                           -8-
                  Case 1:18-cv-05181-SCJ Document 12 Filed 11/13/18 Page 9 of 32




applied challenges, because the first part of the section involves Gwinnett’s

application of O.C.G.A. § 21-2-386(a)(1)(C), Plaintiffs’ Motion, pp. 5-6, while the

second part of the section claims that the statute does not provide a sufficient cure

period, which appears to be a facial challenge to the statute.4 Plaintiffs’ Motion,

pp. 7-8.

                Even under Plaintiffs’ proposed interpretation of Jones v. Jessup, 279 Ga.

531, 533 n.5 (2005), there are situations where election officials can properly reject

absentee ballots for missing birth-year or other information when that information

is required to identify a voter. See Ex. 2 to Complaint, p. 4. Thus, even if this Court

could identify what constitutional provision Plaintiffs claim is being violated, it

would require each individual ballot to be evaluated to determine whether the birth

year or other identifying information outlined in the statute was required to identify

a voter.

              Plaintiffs are not likely to succeed on their first claim because they have not

identified what it actually is and because it will require a ballot-by-ballot

determination with no evidence before the Court at this point.
                                                            
4
  A plaintiff can only succeed in a facial attack on a statute by demonstrating that
there is no way to constitutionally implement the statute. Washington State Grange
v. Washington State Republican Party, 552 U.S. 442, 449, 128 S. Ct. 1184, 1190
(2008); J.R. v. Hansen, 736 F.3d 959, 965 (11th Cir. 2013). Facial challenges are
disfavored for this reason, because they risk interpreting a statute without all the
facts. Sabri v. United States, 541 U.S. 600, 609, 124 S.Ct. 1941 (2004).

                                                               -9-
                Case 1:18-cv-05181-SCJ Document 12 Filed 11/13/18 Page 10 of 32




                             2. Plaintiffs’ claims regarding provisional ballots fail to consider
                             important state interests.

              Plaintiffs’ next claim regarding provisional ballots is clearer from a legal

perspective, citing three constitutional provisions that Plaintiffs claim conflict with

O.C.G.A. § 21-2-419 as applied by county officials.5 While Plaintiffs have the

same problem with the lack of proper defendants to determine the application of

these laws, they have left out a significant interest of the state: the avoidance of

fraud in balloting.

              As the Eleventh Circuit recognizes, states have a significant interest in

avoiding fraud in elections. Common Cause/Georgia v. Billups, 554 F.3d 1340,

1353-55 (11th Cir. 2009). Any burden on the fundamental right to vote considered

under the Anderson/Burdick sliding scale, requires a consideration of this

significant state interest. Burdick v. Takushi, 504 U.S. 428 (1992); Anderson v.

Celebrezze, 460 U.S. 780 (1983). As outlined by Director Ledford, Georgia

officials do not have the ability to check whether an individual voted in another

county during the tabulation process. Ledford Dec. ¶¶ at 16-17. Without this

important information, an individual could vote multiple provisional ballots in

different counties and never be discovered until the credit for voting information

                                                            
5
  While categorized as “as applied,” this also appears to be in part a facial attack on
the three-day cure period as written.

                                                               - 10 -
                Case 1:18-cv-05181-SCJ Document 12 Filed 11/13/18 Page 11 of 32




was uploaded after the conclusion of the election. This is a significant state interest

left completely unaddressed by Plaintiffs’ analysis.

              County officials also need an end to the cure period so they can focus on

tabulating the votes that were cast. When a provisional ballot is accepted, it often

has to be duplicated in order to be made readable by the optical-scan machines.

Ledford Dec. at ¶¶ 11-12, 18. The timelines provided by statute are barely long

enough for a large county like Gwinnett to complete all of the tasks given it by the

certification deadline. Ledford Dec. at ¶¶ 13-14. Adding an additional cure period

will add to the burden of election officials already working hard on the tabulation

process.6 This is not arbitrary treatment of voters, but rather a recognition by the

statute of the practical realities of tabulation, especially with the short four-week

period until the state runoff.7

              Georgia’s process for allowing out-of-precinct voting for provisional ballots

is more expansive than what is allowed under the Help America Vote Act in other

                                                            
6
 The short cure period added by Judge May’s order in Ga. Muslim Voter Project v.
Kemp, Case No.: 1:18-cv-04789-LMM and Martin v. Kemp, 1:18-cv-04776 LMM
was limited to an extremely small universe of absentee provisional voters and thus
did not have the same impact as a cure period open to all provisional ballot voters.
7
 Plaintiffs also apparently fail to recognize that Georgia expanded its provisional
balloting cure period in 2010 from two days to three days. See 2010 GA. LAWS Act
632. A two-day cure period was part of the Florida voting scheme reviewed by the
Eleventh Circuit in Browning. 522 F.3d at 1177.

                                                               - 11 -
       Case 1:18-cv-05181-SCJ Document 12 Filed 11/13/18 Page 12 of 32




states. For example, Ohio’s more-restrictive provisional balloting statutes did not

allow out-of-county voting and was upheld by the Sixth Circuit. Sandusky Cty.

Democratic Party v. Blackwell, 387 F.3d 565, 578 (6th Cir. 2004).

      Plaintiffs have not shown they are likely to succeed on the merits of their

claims. While this is certainly an extremely short timeline, Plaintiffs must show

something about existing Georgia law that is unconstitutional facially or as-applied

in order to show any entitlement to relief, especially relief as sweeping as what

they have proposed.

      B. The equities do not favor Plaintiffs because of the massive hardships that
      would be imposed on election officials if the relief is granted and the
      availability of a state remedy for any wrongly rejected ballots.

      A court weighing the equities of a proposed injunction must “balance the

competing claims of injury” and consider the “public consequences” of an

injunction. Winter, 555 U.S. at 24. A court should consider the harm the applicant

is likely to suffer with the harm the opponent will suffer if an injunction is

imposed. Scott v. Roberts, 612 F.3d 1279, 1290 (11th Cir. 2010).

             1. There are massive public consequences to entering a “preliminary”
             injunction after the election is over.

      While Plaintiffs appear to be believe there is little administrative burden on

the Gwinnett BORE from the relief they seek, they are sorely mistaken. Plaintiffs’

Motion, p. 22 (“Plaintiffs do not seek extraordinary relief”).

                                         - 12 -
       Case 1:18-cv-05181-SCJ Document 12 Filed 11/13/18 Page 13 of 32




       The reality is that Gwinnett BORE staff has spent the days following the

election on the difficult and time-consuming work of duplicating absentee and

verified provisional ballots so they can be tabulated. Ledford Dec. at ¶¶ 10-12.

Adding a whole new group of ballots at this point in the proceeding is a huge

burden. Ledford Dec. at ¶ 19. Given the short remaining timeline until the statutory

deadline, the only way to count the previously rejected absentee ballots would be

to delay certification. Id.

       Any delay in certification will have statewide implications. If Gwinnett

County (or any other county) cannot certify its results, then the statewide

certification process is also delayed. With only four weeks until the December 4

runoff and the requirement of statewide certification before ballots can be printed

for that election, Plaintiffs’ remedy of delaying certification would have an

extremely disruptive impact on the election processes. Ledford Dec. at ¶¶ 20-21.

Likewise, the proposed cure period will further delay preparations for the

December 4 runoff. Id. Each day certification is delayed is another day that voters

who wish to cast absentee ballots in the runoff election will be unable to do so. Id.

              2. Plaintiffs have a state remedy available to them that does not result
              in the chaos of delaying certification.

       Plaintiffs have a state remedy available to them if the absentee or provisional

ballots they claim were improperly rejected would have changed the result of an

                                         - 13 -
       Case 1:18-cv-05181-SCJ Document 12 Filed 11/13/18 Page 14 of 32




election: the election contest procedures. One of the grounds for an election contest

is that the number of “legal votes rejected” was “sufficient to change or place in

doubt the result.” O.C.G.A. § 21-2-522(3). If an election could have been decided

by absentee or provisional ballots that Plaintiffs believe were improperly rejected

by county officials, the losing candidate or an aggrieved elector can contest the

election and address any issues involving those absentee ballots in a state court

proceeding post-certification. O.C.G.A. § 21-2-521. There is no reason for this

Court to enter an injunction when Georgia law already provides a sufficient

remedy for the issues raised by Plaintiffs as to the 2018 election.

      Federal courts should generally abstain from settling state election disputes

and instead leave those disputes to state election processes. Curry v. Baker, 802

F.2d 1302, 1304–05 (11th Cir. 1986). This Court should deny Plaintiffs’ attempt to

subvert the normal state election contest procedures.

             3. No emergency relief is needed to preserve the ability for this Court
             to review the constitutional claims raised by Plaintiffs.

      Finally, the equities do not favor Plaintiffs because all of the issues raised in

their respective complaints can be reviewed after the election. All ballots and other

records must be retained by county election officials. O.C.G.A. § 21-2-500. And

their claims do not even require the ballots, because they involve the



                                        - 14 -
       Case 1:18-cv-05181-SCJ Document 12 Filed 11/13/18 Page 15 of 32




constitutionality of state law. This Court will be able to review the constitutional

claims in this litigation without emergency relief.

      C. The proposed injunction is not in the public interest because no party
      exercised any reasonable diligence placing these issues before the Court.

      The Supreme Court is clear that courts should deny injunctions that work a

“chaotic and disruptive effect upon the electoral process,” because they are not in

the public interest. See Fishman v. Schaffer, 429 U.S. 1325, 1330, 97 S. Ct. 14

(1976); Benisek v. Lamone, ___ U.S. ___, 138 S. Ct. 1942, 1945, 201 L. Ed. 2d

398 (2018). There is a significant public interest in ensuring orderly elections and

the purpose of a preliminary injunction is to preserve the status quo—not to rewrite

a statutory process after an election has occurred to attempt to change the outcome

in court. Benisek, 138 S.Ct. at 1945; Purcell, 549 U.S. at 4-5. This is also why

courts require movants to exercise reasonable diligence to place claims in front of

the Court. Benisek, 138 S. Ct. at 1943-44.

      Plaintiffs in this case did not exercise reasonable diligence to present their

claims before the Court. If these statutes are unconstitutional today, as Plaintiffs

argue, they were also unconstitutional weeks and months ago when Plaintiffs could

have filed and had these issues considered in a more orderly way. Other plaintiffs

raised issues with absentee balloting procedures in mid-October in Martin and Ga.



                                         - 15 -
       Case 1:18-cv-05181-SCJ Document 12 Filed 11/13/18 Page 16 of 32




Muslim Voter Project and even the Common Cause case had its motion for

temporary restraining order filed on the Wednesday night after the election.

      While those cases were filed late in the election process, Plaintiffs waited

even longer, filing their complaint on Sunday night and not filing the present

motion for preliminary injunction until late in the day yesterday before a hearing

today. Plaintiffs have not exercised reasonable diligence to bring these claims

before the Court. Benisek, 138 S.Ct. at 1943-44. Instead, they sat and waited for

the election results. Once they knew what those results were (and apparently did

not like what they saw), they sought emergency relief in this Court.

      The proposed injunctive relief is not in the public interest because of

Plaintiffs’ delays in placing these issues before the Court in a timely manner. The

issues they raise should be handled in an election contest—not in federal court.

III. Plaintiffs’ motion should be denied because it has been mooted by the
ongoing certification process.

      The relief sought by Plaintiff in its motion for preliminary injunction begins

with the enjoining county certification until tomorrow at 9:00pm. Plaintiffs’

Motion, p. 3. From there, county election superintendents would have to re-process

absentee and provisional ballots, including out-of-county ballots where it is

impossible to verify whether the person voted in another county, and then to

require re-certification by any county that already certified. Id.

                                         - 16 -
       Case 1:18-cv-05181-SCJ Document 12 Filed 11/13/18 Page 17 of 32




      The deadline for registrars to make determinations about provisional ballots

was the close of business on Friday, November 9. O.C.G.A. § 21-2-419(c)(3). That

deadline has already passed. The information from the Secretary of State indicates

that the certification process for counties is now far more than halfway complete—

and it will be completed in just a few hours. In other words, the process that

Plaintiffs sought to enjoin is complete as to the consideration of provisional ballots

and more than halfway complete as to certification.

      As a result, any action taken by this Court cannot grant the full relief

Plaintiff seeks and is inappropriate on a motion for preliminary injunction. Any

order can only apply to counties that have not already certified their election

results. “This Court cannot prevent what has already occurred.” De La Fuente v.

Kemp, 679 F. App’x 932, 933 (11th Cir. 2017); Yates v. GMAC Mortg. LLC, No.

1:10-CV-02546-RWS, 2010 WL 5316550, at *2 (N.D. Ga. Dec. 17, 2010) (“The

Court is powerless to enjoin what has already occurred”). While Plaintiffs seek to

require the re-counting and re-certification from counties that have already

certified, it is completely unclear how they plan for this Court to exercise

jurisdiction over officials who have already completed their statutory obligations

regarding the 2018 general election.




                                        - 17 -
       Case 1:18-cv-05181-SCJ Document 12 Filed 11/13/18 Page 18 of 32




      A request for emergency relief becomes moot when the event sought to be

enjoined has already occurred. For example, when a foreclosure sale happens

before an injunction is granted, a motion for emergency relief to stop the sale is

moot. See, e.g., Johnson v. Bank of New York Mellon, N.A., No. 1:11-CV-03365-

SCJ, 2012 WL 13012803, at *2 (N.D. Ga. Jan. 9, 2012); Harrod v. Bank of Am.,

N.A., No. 1:12-CV-04261-SCJ, 2012 WL 12876111, at *1 (N.D. Ga. Dec. 13,

2012); Ross v. PNC Bank, N.A., No. 1:14-CV-0872-SCJ, 2014 WL 12577113, at

*1 (N.D. Ga. Apr. 3, 2014). A motion for emergency relief also becomes moot

when a subsequent event occurs that prevents the challenged activity from

recurring. Smith v. Leach, 294 F. Supp. 862, 866 (N.D. Ga. 1968) (request for

injunction regarding Selective Service Act mooted by subsequent event that

prevented plaintiff from reenlisting in the military); see also Ethredge v. Hail, 996

F.2d 1173, 1175 (11th Cir. 1993) (appeal of denial of preliminary injunction

mooted by intervening event).

      In this case, Plaintiff’s request for a preliminary injunction is moot because

the subsequent event of local certification of election results means “it no longer

presents a live controversy with respect to which the court can give meaningful

relief.” Troiano v. Supervisor of Elections in Palm Beach Cty., Fla., 382 F.3d

1276, 1282 (11th Cir. 2004). Mootness is jurisdictional—because a federal court


                                        - 18 -
       Case 1:18-cv-05181-SCJ Document 12 Filed 11/13/18 Page 19 of 32




may only adjudicate cases and controversies, a ruling that cannot provide

meaningful relief is an impermissible advisory opinion. Id.; Brooks v. Ga. State Bd.

of Elections, 59 F.3d 1114, 1118 (11th Cir. 1995).

      Because this Court cannot give Plaintiffs the full relief they seek, their

motion for preliminary injunction should also be denied on this basis.

IV. No defendant class should be certified and Gwinnett County is not a
proper class representative.

      Plaintiffs have not sought certification of a class in their Complaint or in

their Motion, and this Court should not certify a class for purposes of entering a

preliminary injunction. Class certification can only be granted by motion, and

Plaintiffs have sought no such relief at this point in the proceeding. See Fed. R.

Civ. P. 7(b)(1); see United Steelworkers of Am., AFL-CIO-CLC v. Connors Steel

Co., 855 F.2d 1499, 1500 (11th Cir. 1988) (describing hearing on both a motion for

class certification and a motion for preliminary injunction); Dodson v. Parham,

427 F.Supp. 97, 100 (N.D. Ga. 1977) (granting class certification and preliminary

injunction only after motion for certification and two-day evidentiary hearing).

      The issue of the purported class of defendants proposed by Plaintiffs will

require extensive briefing, in significant part because the Gwinnett BORE is not an




                                        - 19 -
                Case 1:18-cv-05181-SCJ Document 12 Filed 11/13/18 Page 20 of 32




appropriate class representative for a potential class action.8 Unlike other defendant

classes, there is no joint effort of election officials from 159 counties beyond the

statutory framework. Compare Research Corp. v. Pfister Associated Growers, Inc.,

301 F. Supp. 497, 502 (N.D. Ill. 1969) (allowing defendant class when conspiracy

among class members had been proved). The Gwinnett BORE further has no

incentive or ability to protect the interests of every election official in the state of

Georgia related to Plaintiffs’ claims (especially because it has no way of knowing

those interests), making it an inappropriate class representative. Fed. R. Civ. P.

23(a)(4), Canadian St. Regis Band of Mohawk Indians by Francis v. State of N.Y.,

97 F.R.D. 453, 457 (N.D. N.Y. 1983) (dismissing several defendants as

representatives of defendant class when they had varying interests, willingness,

and ability to defend the suit).

              The Gwinnett BORE has no knowledge about how other counties are

handling absentee ballot processes, although it assumes that other counties follow

existing law. The Gwinnett BORE has no knowledge of whether other counties
                                                            
8
  Having a proper class representative is only one of the elements required to
certify a class. Federal Rule of Civil Procedure 23(a) sets forth the prerequisites for
a class action and provides that a class of defendants may be certified only if (1)
the class is so numerous that joinder of all members is impracticable; (2) there are
questions of law or fact common to the class; (3) the defenses of the class
representatives are typical of the defenses of the class; and (4) the class
representatives will fairly and adequately protect the interests of the class. Fed. R.
Civ. P. 23(a).

                                                               - 20 -
       Case 1:18-cv-05181-SCJ Document 12 Filed 11/13/18 Page 21 of 32




have different processes or handle the notification process differently. Ledford

Dec. at ¶ 9.

       Plaintiffs apparently named the Gwinnett BORE because of its prior

involvement in litigation related to absentee ballots. But Gwinnett’s visibility came

in large part because it is one of the few counties that enters all of its applications

and ballots into the Secretary of State’s ENET system. As was briefed extensively

in Martin v. Kemp, Case No. 1:18-cv-04776-LMM and Ga. Muslim Voter Project

v. Kemp, Case No. 1:18-cv-04789-LMM, there is no method of effectively

comparing Gwinnett’s rejection rate to any other county that does not use ENET

for all of its applications and ballots.

       While Plaintiffs apparently believe that the taxpayers of Gwinnett County

should be saddled with the costs of statewide litigation (and possibly Plaintiffs’

attorneys’ fees for its constitutional claims), Plaintiffs can easily identify and join

all of the required superintendents—which they especially should do in light of

their as-applied constitutional claims. This approach would also ensure that all

taxpayers bear the burden equally for the costs of litigation brought by Plaintiffs




                                           - 21 -
                Case 1:18-cv-05181-SCJ Document 12 Filed 11/13/18 Page 22 of 32




instead of saddling the one county chosen by Plaintiffs with the entirety of that

burden.9

V. Plaintiffs do not have standing to pursue the injunction they seek.

              Article III standing requires that a claimed injury be “concrete,

particularized, and actual or imminent; fairly traceable to the challenged action;

and redressable by a favorable ruling.” Monsanto Co. v. Geertson Seed Farms, 561

U.S. 139, 149, 130 S. Ct. 2743, 2752 (2010). Plaintiffs appear to claim to have

standing in two ways:

              Organizational standing. Plaintiffs claim that that the actions of processing

ballots in accordance with statutory procedures “frustrates” their organizational

mission. [Doc. 1 at ¶ ¶ 21-22]. Plaintiffs also claim they had to “divert resources”

to notify voters, turn them out in the elections, and assist voters in the voting

process. [Doc. 1 at ¶¶ 23-26]; Hart Dec. at ¶¶ 6-15; Groh-Wargo Dec. at ¶¶ 5-14.




                                                            
9
  Class status is also inappropriate because “questions of law or fact common to
class members” do not predominate. Fed. R. Civ. P. 23(b)(3). As discussed above,
Plaintiffs have not shown that their facial challenges are likely to succeed, and if
there are no facial challenges, there are no common questions to be resolved and
there are no common questions that could predominate, because Plaintiffs will
have to present evidence of individual county practices. Wal-Mart Stores, Inc. v.
Dukes, 564 U.S. 338, 359, 131 S.Ct. 2541 (2011); Vega v. T-Mobile USA, Inc., 564
F.3d 1256, 1268 (11th Cir. 2009).

                                                               - 22 -
        Case 1:18-cv-05181-SCJ Document 12 Filed 11/13/18 Page 23 of 32




       Associational standing. Plaintiffs claim that they can bring these actions on

behalf of their members, which include elected officials and voters themselves.

[Doc. 1 at ¶¶ 27-28]; Hart Dec. at ¶¶ 16-18.

       Significantly, while pleading only organizational and associational standing,

Plaintiffs are seeking vindication of individual voters, despite not having a single

voter as a plaintiff in this case.

       A. Plaintiffs have not shown they diverted any resources from what they
       would otherwise be doing in a campaign.

       As outlined in their nearly identical declarations, the representatives of each

of the Plaintiff organizations claim that they will have to “divert” resources

because of existing statutory law. While lengthy, the described activities appear to

be exactly what any campaign would be doing while urging voters to support their

chosen candidate. Plaintiffs have not described how complying with existing law

differs from what they would have done if the challenged laws had not been in

place—because they likely still would have in been engaged in identical activities.

       In Common Cause/Georgia, the Eleventh Circuit found an organizational

plaintiff had standing to challenge Georgia’s photo identification law because

plaintiffs presented evidence related to costs it incurred that were separate from its

mission. The NAACP presented evidence that it had to stop its efforts to get voters

to the polls (part of its organizational mission) and instead help voters obtain photo

                                        - 23 -
                Case 1:18-cv-05181-SCJ Document 12 Filed 11/13/18 Page 24 of 32




identification because of the change in Georgia law. Common Cause/Georgia, 554

F.3d at 1350. Those are clearly different efforts, with the latter being undertaken as

a result of a change in the law, not as a result of existing law.10

              Other cases from the Eleventh Circuit that found organizational standing

also showed plaintiffs who stopped doing one thing and started doing something

different to show they had actually diverted resources. In Browning, it was a new

voter verification requirement that had not yet been used in an election, where

some voters had been wrongly rejected by the defendant. 522 F.3d at 1157-58. In

Common Cause/Georgia, it was helping voters obtain photo identification in a

challenge to the state’s new photo identification law. 554 F.3d at 1353-55. In Ga.

Latino Alliance for Human Rights, it was the cancellation of citizenship classes to

address inquiries about a new immigration law. Ga. Latino Alliance for Human

Rights v. Governor of Ga., 691 F. 3d 1250, 1260 (11th Cir. 2012). In Arcia, it was

a new list maintenance program from the state that required action. Arcia v. Fla.

Sec. of State, 772 F.3d 1335, 1340 (11th Cir. 2014).



                                                            
10
  To the extent Plaintiffs are claiming their diversion of resources is that they
spent resources to research the issues for this case, the Eleventh Circuit is clear that
a plaintiff “cannot bootstrap the cost of detecting and challenging the illegal
practices into injury for standing purposes.” Florida State Conf. of the NAACP v.
Browning, 522 F.3d 1153, 1166 (11th Cir. 2008).

                                                               - 24 -
                Case 1:18-cv-05181-SCJ Document 12 Filed 11/13/18 Page 25 of 32




              Each of those cases is completely unlike the alleged basis for Plaintiffs to

have standing in this case. It is unclear how complying with laws that have been on

the books for decades frustrates Plaintiffs’ organizational mission, except that their

preferred candidates received less votes. Plaintiffs also do not explain how all of

the listed activities are any different from a normal campaign’s activities sufficient

for this Court to consider it a “diversion” of resources.

              B. Plaintiffs have not shown their alleged injuries are traceable to actions of
              Gwinnett County.

              An alleged injury must be traceable to the challenged conduct to constitute

an injury in fact. Clapper v. Amnesty Intern. USA, 568 U.S. 398, 409, 133 S.Ct.

1138 (2013). All of the harm suggested by Plaintiffs is speculative: they were

worried that the cure period may not be long enough or that Gwinnett County had

changed its activities regarding absentee ballots, which may lead to a voter not

taking curing within the statutory period, which may lead to that voter’s vote not

counting, so they had to spend money reach out to voters they were already trying

to reach.11

                                                            
11
   Even further speculation is required because Plaintiffs would also have to
demonstrate that the rejection of a voter’s ballot was not due to the voter’s actions.
When a voter failed to provide an address on his application for an absentee ballot,
the Eleventh Circuit determined he lacked standing to assert a violation of his
rights because the injury was not traceable to the actions of the defendants. Swann
v. Secretary, 668 F.3d 1285, 1288 (11th Cir. 2012).

                                                               - 25 -
       Case 1:18-cv-05181-SCJ Document 12 Filed 11/13/18 Page 26 of 32




      Like the Plaintiffs in Clapper, the decision to expend resources based on a

nonparanoid fear is not enough to confer standing, because the injury must be

traceable and imminent. 568 U.S. at 409. Plaintiffs have shown neither as to

Gwinnett County. The only individual voter who even claims to have had problems

voting is not a resident of Gwinnett County. Tate Dec. at ¶ 2. Further, Plaintiffs

also claim that they will need to continue diverting resources into a runoff election.

Without further evidence or a single voter that has suffered this kind of imagined

harm, such harm is simply in the realm of speculation and conjecture. See

Whitmore v. Arkansas, 495 U.S. 149, 158-159, 110 S.Ct. 1717 (1990) (collecting

cases on potential future injury).

      C. Plaintiffs have not shown that their proposed injuries are redressable.

      To have standing, any harm to Plaintiffs must also be “redressable by a

favorable ruling” to confer standing. Monsanto Co., 561 U.S.at 149. Even if this

Court were to enter an injunction in favor of Plaintiffs on all points, they have not

shown how that solves their diversion problem—if anything, Plaintiffs would have

to expend even more resources notifying voters of the new procedures put in place

by an injunction and following up with the same voters they claim to have been

helping all along. The fact that the harm alleged by Plaintiffs is not remedied by a

favorable ruling further demonstrates that they lack standing to assert these claims.


                                        - 26 -
       Case 1:18-cv-05181-SCJ Document 12 Filed 11/13/18 Page 27 of 32




      D. Plaintiffs claim to associational standing should be denied because
      actual voters are needed to address the issues raised.

      Plaintiffs also claim to have associational standing based on the alleged

harm to their members. But to show associational standing, Plaintiffs must also

show that (1) its members otherwise have standing to sue in their own right; (2) the

interests the plaintiff-association seeks to protect are germane to the association's

purpose; and (3) neither the claim asserted nor the relief requested must require the

participation of the association’s members. Region 8 Forest Serv. Timber

Purchasers Council v. Alcock, 993 F.2d 800, 805 (11th Cir.1993).

      While Plaintiffs can meet the first two requirements—because individual

voters have standing to sue and the claims are related to elections, which are the

organizational purposes for both groups—Plaintiffs fail on the third requirement.

Even with the allegations in Plaintiffs’ motion, it is apparent that individualized

determinations will be required. As outlined in the Secretary of State’s brief and

declarations, Ms. Tate did not change her address before the deadline. Plaintiffs’

Motion pp. 14-16. Ms. Tate is the only voter Plaintiffs have cited directly so far

(the rest of the declarations attached to Plaintiffs’ motion contain alleged general

problems that do not contain specific identifying information, see Mulholland Dec.

at ¶¶ 10-11, Knowles Dec. at ¶¶ 8-9).



                                        - 27 -
        Case 1:18-cv-05181-SCJ Document 12 Filed 11/13/18 Page 28 of 32




        The asserted relief requires the participation of the members, because the

right to vote is an individual right. While Plaintiffs claim to be vindicating

individual rights, they have not shown that they are capable of doing so as

associations.

        E. There are limits to standing, even in the election context.

        Ultimately, if this Court finds Plaintiffs have standing based on the current

record, the doctrine of standing becomes almost meaningless in the election

context. Any candidate or political party will be able to bring a lawsuit challenging

any part of Georgia’s Election Code, regardless of whether anyone has actually

been harmed or may be harmed but based solely on the need to use resources to

educate or assist voters in an existing statutory framework. Plaintiffs must be

required at the very least plead that they are doing something different than a

normal campaign would do and explain how an injunction proposing an entirely

new scheme for handling absentee and provisional ballots will remedy their alleged

harm.

                                   CONCLUSION

        Plaintiffs have not presented sufficient evidence that they have standing to

seek a preliminary injunction. But even if they have and their claim for relief is not

moot, this Court should deny their motion because they have not shown they are


                                         - 28 -
          Case 1:18-cv-05181-SCJ Document 12 Filed 11/13/18 Page 29 of 32




likely to succeed on their constitutional challenges, they have not shown the

equities favor granting an injunction, and entering an injunction at this point in the

election process will not serve the public interest.

                                     Certification

      I certify that this brief has been prepared in a Times New Roman 14-point

font, one of the font and point selections approved by the Court in Local Rule

5.1(C).

      Respectfully submitted this 13th day of November, 2018.

                                        /s/ Bryan P. Tyson
                                        Frank B. Strickland
                                        Georgia Bar No. 687600
                                        fbs@sbllaw.net
                                        Anne W. Lewis
                                        Georgia Bar No. 737490
                                        awl@sbllaw.net
                                        Bryan P. Tyson
                                        Georgia Bar No. 515411
                                        bpt@sbllaw.net
                                        STRICKLAND BROCKINGTON
                                          LEWIS LLP
                                        Midtown Proscenium Suite 2200
                                        1170 Peachtree Street NE
                                        Atlanta, GA 30309
                                        (678)347-2200

                                        RICHARD A. CAROTHERS
                                        Georgia Bar No. 111075
                                        richard.carothers@carmitch.com


                                         - 29 -
Case 1:18-cv-05181-SCJ Document 12 Filed 11/13/18 Page 30 of 32




                            Brian R. Dempsey
                            Georgia Bar No. 217596
                            Brian.dempsey@carmitch.com
                            CAROTHERS & MITCHELL, LLC
                            1809 Buford Highway
                            Buford, GA 30518
                            (770) 932-3552

                            Attorneys for the Gwinnett County Board of
                            Registrations and Elections




                             - 30 -
       Case 1:18-cv-05181-SCJ Document 12 Filed 11/13/18 Page 31 of 32




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

THE DEMOCRATIC PARTY OF
GEORGIA, INC., et al.,

      Plaintiffs,

vs.                                        Civil Action No.: 1:18-cv-5181-SCJ

ROBYN A. CRITTENDEN, in her
official capacity as the Secretary of
State of Georgia; et al.,

       Defendants.


                          CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that I have this date electronically filed the foregoing

DEFENDANTS STEPHEN DAY, JOHN MANGANO, ALICE O’LENICK,

BEN SATTERFIELD, AND BEAUTY BALDWIN’S RESPONSE IN

OPPOSITION TO PLAINTIFFS’ MOTION FOR PRELIMINARY

INJUNCTION with the Clerk of the Court using the CM/ECF system which will

automatically send email notification of such filing to the attorneys of record listed

on the case.




                                        - 31 -
Case 1:18-cv-05181-SCJ Document 12 Filed 11/13/18 Page 32 of 32




This 13th day of November, 2018.
                                       /s/ Bryan P. Tyson
                                       Bryan P. Tyson
                                       Georgia Bar No. 515411




                              - 32 -
